Citation Nr: 1535849	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for right hand disability.

3. Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from April 1969 to April 1971 and from September 1972 to September 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1. The Veteran's back disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.

2. The Veteran's left knee disability did not onset in service and is not etiologically related to service.

3. The Veteran does not have a current right hand disability.


CONCLUSIONS OF LAW


1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Back

In a March 2011 statement the Veteran opined that his back injuries sustained in service weakened his back leading to the traumatic injury he incurred in 1990.

The Veteran's service treatment records reflect one complaint of back pain in May 1974.  At that time, he reported low back pain with onset one day prior.  The pain was localized around the coccyx and did not radiate.  The impression was a contusion.  Treatment included no P.T. for one week and analgesic balm.   

On his September 1974 separation examination, the Veteran did not report any current low back symptoms and a physical examination of the Veteran's spine was normal.  

VA treatment records reflect that in 1999 the Veteran sought treatment for back and chest pain, reporting the problem began abruptly while lifting a heavy object in 1990.

The Veteran was afforded a VA examination in July 2012 at which the examiner diagnosed degenerative joint disease of the thoracolumbar spine.  The examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran's service records indicate the Veteran complained of pain in the coccygeal area on active duty.  An x-ray was normal.  The examiner noted there is no documentation of a thoracolumbar injury in service.  The examiner opined that the Veteran's current degenerative joint disease is more likely related to his occupation as a landscaper for the past thirty plus years.

Considering all the evidence, including the Veteran's lay statements, the Board finds that a preponderance of the evidence is against service connection for the Veteran's current back disability.  The Board puts significant probative weight on the opinion of the VA examiner, who considered the Veteran's medical history, including his documented in-service back injury, but found that the Veteran's current back disability, in a different part of the spine, is less likely than not related to the Veteran's service.

The Board acknowledges the Veteran's own opinion that his in-service back injury could have weakened his back and ultimately led to his current back disability.  However, the etiology of degenerative joint disease in the back is a complicated orthopedic question, for which the Veteran does not have the education, training and experience to offer a competent opinion as to the onset or etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran is certainly competent to report he experienced back pain in service and that he currently experiences back pain, the Board finds he is not competent to opine as to a nexus between his service and his current condition considering the several decades of intervening time and the complexity of degenerative joint disease.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The Board further notes that while the Veteran has a current diagnosis of degenerative joint disease, the evidence does not suggest that the condition began in service or within one year of his separation from service, such that presumptive service connection would apply.  The service treatment records only show a diagnosis of a contusion.  They do not show that the contusion resulted in any chronic low back condition.  The Veteran's first diagnosis of degenerative joint disease was more than three decades after his service.  Moreover, the Veteran has not contended nor identified evidence showing a continuity of symptomatology since service.  Rather, the Veteran's separation examination showed a normal spine and in medical treatment records the Veteran first reported an onset of back pain after service in 1990.

Therefore, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Left Knee

The Veteran contends he has a current left knee disability as a result of a fall in service in 1973.
 
Service treatment records reflect that the Veteran sought treatment for knee pain in October 1973, reporting he had missed a step and fallen down four or five stairs.  He was assessed with having a knee sprain and contusion.  An x-ray was within normal limits.

On service examinations in March 1971, December 1972, and September 1974 the Veteran's lower extremities were noted to be normal.

In December 2004 the Veteran sought treatment for knee pain at the VA, reporting his knee pain had been present for many years.  A 2006 VA treatment record notes the Veteran has knee arthralgia.

The Veteran was afforded a VA examination in February 2011.  The examiner found that Veteran's knee examination and x-ray essentially unremarkable, but noted a diagnosis of left knee strain.  The examiner opined that it is less likely than not that the Veteran's current knee condition is related to his in-service injury.  The examiner noted that the Veteran's service treatment records do not suggest a chronic knee condition since the October 1973 service treatment record indicating he fell and injured his knee.

The Board finds that the evidence does not support that the Veteran's current knee condition is related to his service, to include his 1973 in-service injury.  The Board gives significant probative weight to the opinion of the VA examiner, who opined that it is less likely than not that the Veteran's current knee condition is related to his service.  The Board acknowledges the Veteran's own opinion that there is a nexus, but finds that as a lay person he does not have the education, training, and experience to offer an etiology opinion as to such a complicated orthopedic question, particularly considering the more than three decades of time that has passed since his in-service knee injury.  The Board notes that the Veteran's lower extremities were found to be normal on his separation from service and he did not seek treatment for knee pain until 30 years after service, although he did report at that time knee pain or many years. 

The Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Right Hand

In his claim for service connection the Veteran contended his right hand disability began in July 1970 when he broke his right hand while stationed in Japan.

Service treatment records contain no complaints or treatment related to the Veteran's right hand.  On service examinations in March 1971, December 1972, and September 1974 the Veteran's upper extremities were noted to be normal.

Further, post-service treatment records do not suggest a current right hand disability.  The Veteran himself has contended he has post-traumatic arthritis in his right hand, but the medical evidence does not show any such diagnosis.

In fact, the Veteran's medical treatment records show no diagnosis of a right hand condition, although records show some isolated complaints of right hand pain, including in 2001 and 2006.  A June 2006 x-ray of his right hand was unremarkable.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Here, however, in his March 2011 notice of disagreement, the Veteran has expressed only his own belief that he has post-traumatic arthritis in his right hand.  As the Veteran, as a lay person, is not competent to diagnose arthritis, which is typically diagnosed by a medical professional using imaging such as x-ray.  As a lay person, the Veteran does not have the education, training and experience to diagnose arthritis.  See Kahana, 24 Vet. App. at 438; see also Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  To the extent that the record suggests the Veteran has right hand pain, the Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

While the Board must deny the claim as no current right hand disability is shown, the Veteran is reminded that should the condition ever result in disability, he is free to contact VA and petition to reopen his claim for disability compensation benefits. He would also be encouraged to identify any evidence linking a right hand disability to an in-service injury.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in of his left knee in February 2011 and of his back in July 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his claim for service connection for a right hand disability, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case, the Board finds there is no medically competent evidence that the Veteran has a current right hand disability.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right hand disability is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


